Judgment, Supreme Court, New York County (Joan Sudolnik, J.), rendered May 1, *5742002, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 5 to 10 years, unanimously affirmed.
The court properly declined to impose any sanctions for the failure of the police to preserve allegedly exculpatory evidence (see Brady v Maryland, 373 US 83 [1963]). A general surveillance videotape of Washington Square Park, the scene of the instant drug transaction, was erased pursuant to routine procedure before defendant made his discovery requests. The exculpatory value of the tape is purely speculative (see California v Trombetta, 467 US 479 [1984]), since there is no reason to believe that this moving camera was aimed at the relevant portion of the park at any relevant time, or, even if it was so aimed, that it captured anything of exculpatory significance.
The court properly exercised its discretion in denying defendant’s mistrial motion based on the prosecutor’s allegedly improper display of defendant’s criminal history sheet during cross-examination of defendant. The record does not establish that the prosecutor displayed the sheet so as to emphasize defendant’s criminal record, or that the jury was able to view it.
Defendant’s remaining contentions are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur — Nardelli, J.P., Tom, Sullivan, Ellerin and Friedman, JJ.